FIRST AMENDMENT TO TRADEMARK LICENSE AND SUPPLY AGREEMENT


A Trademark License and Supply Agreement (the “Agreement”) was entered into by
and between MISSION PHARMACAL COMPANY (“Mission”) and RETROPHIN, INC.
("Retrophin") on May 28, 2014.


W I T N E S S E T H


WHEREAS, Mission and Retrophin have mutually agreed to amend the services and
conditions of service and hereby amend the Agreement accordingly.  The Amended
Section of the Agreement set forth below shall replace in its entirety the same
numbered Section in the Agreement and is incorporated into the Agreement as a
binding Section of the Agreement on the Parties.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, it is agreed that the following Section shall be
amended as follows:
 
 
Amended Section 2.6 of the Agreement shall read as follows:


 
2.6
“Territory” means the United States of America and Canada, as allowed by
Canadian regulations for compassionate use.

 
This First Amendment is effective as of July 28, 2014.
 
 

RETROPHIN, INC.     MISSION PHARMACAL COMPANY                           By: 
/s/ Stephen J. Aselage
  By: 
/s/ Thomas J. Dooley
  Name: Stephen J. Aselage   Name: Thomas J. Dooley   Title: President    Title:
Chief Financial Officer  

                                                               